Citation Nr: 1119036	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-21 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a left knee injury, with degenerative joint disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a right knee injury, with degenerative joint disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for erosive duodenitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Following a June 2009 Travel Board hearing, the Board remanded this case back to the RO in November 2009.

Following the issuance of March 2011 Supplemental Statement of the Case, the Appeals Management Center in Washington, DC received an additional lay statement from the Veteran later in the same month but evidently did not associate it with the claims file at that time.  The claims file was transferred to the Board in April 2011, with the lay statement forwarded to the Board later in April 2011.  Despite this procedural history, the Board finds no basis for further action, in terms of a Supplemental Statement of the Case or a remand for agency of original jurisdiction consideration, as this statement essentially constitutes argument, rather than "evidence," as described in 38 C.F.R. §§ 19.31 and 20.1304(c) (2010).  


FINDINGS OF FACT

1.  Even taking into account functional impairment, the Veteran's residuals of a left knee injury, with degenerative joint disease, are productive of no more than marked impairment, with motion from zero to 90 degrees and with no evidence of ankylosis or slight recurrent subluxation and lateral instability.

2.  Even taking into account functional impairment, the Veteran's residuals of a right knee injury, with degenerative joint disease, are productive of no more than moderate impairment, with motion from zero to 95 degrees and with no evidence of ankylosis or slight recurrent subluxation and lateral instability.

3.  The Veteran's erosive duodenitis has not been productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of a left knee injury, with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2010).

2.  The criteria for an evaluation in excess of 20 percent for residuals of a right knee injury, with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2010).

3.  The criteria for an evaluation in excess of 10 percent for erosive duodenitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 7346 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, initial notice compliant with the requirements of 38 C.F.R. § 3.159 was furnished to the Veteran in August 2005, prior to the appealed rating decision.  In March 2006, the Veteran was notified of the information required under Dingess.  A notice letter addressing the diagnostic criteria for evaluating knee disorders was furnished in October 2008.  The elements of the claims on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the July 2009 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case has since been readjudicated, most recently in a March 2011 Supplemental Statement of the Case.  This combination of initial notice, post-decisional corrective action, and subsequent readjudication is sufficient to ensure that there have been no errors of notification that have prejudiced the Veteran.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained records corresponding to all treatment reported by the Veteran and has afforded him multiple VA examinations addressing the symptoms and severity of the service-connected disorders at issue in this appeal.  Corrective action was taken in regard to the September 2010 VA upper gastrointestinal examination report; the examiner did not initially have access to the claims file, but he reviewed the claims file in December 2010 and confirmed that there was no change in diagnosis following the claims file review.

To this end, there has been full compliance with the November 2009 remand, as the Veteran was requested to furnish additional information about recent treatment and/or evidence, updated VA treatment records have been obtained, and contemporaneous VA examinations have been conducted in accordance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders).  

As noted above, the Veteran furnished a lay statement in March 2011.  In this statement, he did refer to treatment by non-VA doctors, but only in reference to "cardiac, cholesterol, high blood pressure or diabetic issues."  As these diseases are distinct from the three disorders addressed upon appeal, the Board finds no basis for a further remand to obtain records of private medical treatment, given that 38 C.F.R. § 3.159(c)(1) requires such action only in regard to "relevant" records.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  



II.  Increased ratings: applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

II.  Knee disorders

The Veteran's left knee disorder has been evaluated as 30 percent disabling, with this disability evaluation in effect since March 1987.  The 20 percent evaluation for the Veteran's right knee disorder has been in effect since July 2000.  The current claim was received in July 2005, and both disorders have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5262.

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  Under this section, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion.  With x-ray evidence of involvement of two or more major joins or two or more minor joint groups, a 10 percent evaluation is warranted.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  

Diagnostic Code 5262 concerns impairment of the tibia and fibula.  With malunion, evaluations are assigned in cases of moderate (20 percent) or marked (30 percent) knee or ankle disability.  A 40 percent evaluation contemplates nonunion, with loose motion and requiring a brace.

Given the references to limitation of motion in Diagnostic Code 5003, the Board has also considered the applicable diagnostic codes for such limitation.  Diagnostic Code 5260 concerns limitation of flexion of the leg.  In cases of flexion limited to 30 degrees, a 20 percent evaluation is in order.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  Under Diagnostic Code 5261, concerning limitation of extension of the leg, a 20 percent evaluation is in order for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation.  A 40 percent evaluation is assigned for extension limited to 30 degrees, whereas extension limited to 45 degrees warrants a 50 percent evaluation.

In the present case, the Board has reviewed and considered the relevant evidence of record, including VA orthopedic examination reports from November 2005, February 2007, and July 2010; private and VA treatment records; and the Veteran's own lay statements and testimony.

As to range of motion, the Veteran has consistently demonstrated full extension (zero degrees), with the most severe findings of limited flexion including 90 degrees on the left in November 2005 and 95 degrees bilaterally in July 2010.  The examiner in February 2007 and July 2010 noted continued pain with repetition, but not further loss of motion.  Pain was noted only on extremes of motion.  This examiner also noted in July 2010 that, with resistance, the flexion of the knees "is adjusted by 5 degrees."  These findings, even taking into account symptoms like painful motion and functional loss due to pain, are fully consistent with ratings based upon limitation of motion not higher than the assigned 30 percent for the left knee and 20 percent for the right knee, particularly given the full extension and the relatively minimal loss of flexion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45; see also 38 C.F.R. § 4.71a, Plate II (normal range of motion of the knee is from zero to 140 degrees).  The absence of limitation of extension, let alone sufficient limitation for a zero percent evaluation, is also significant, insofar as there is accordingly no basis for separate evaluations for limitation of extension and flexion.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

As to the criteria of Diagnostic Code 5262, the Board notes that additional symptoms shown upon recent examinations include mild soft tissue swelling, genu varum deformity, and locking on the left approximately once in every seven to ten days.  Notably, the July 2010 VA examiner described the disability level as "moderately severe in bilateral knees."  These findings as a whole, all described as bilateral, would not support an evaluation in excess of 30 percent for the left knee disorder under Diagnostic Code 5262 because such evaluation contemplates marked impairment.  The question remains, however, whether an evaluation in excess of 20 percent for the right knee disorder is warranted, and the characterization of the disorder as "moderately severe" certainly requires consideration under 38 C.F.R. § 4.7.  That having been noted, the objective findings of record have shown no symptoms, other than pain, that could be described as severe.  There are, however, multiple symptoms of milder degree, including full extension, minimal loss of flexion, and mild soft tissue swelling.  As such, the Board has considered 38 C.F.R. § 4.7 but finds that the evidence is more clinically characteristic of a moderate disability than of a marked one.  Accordingly, an evaluation in excess of 20 percent is not warranted for the right knee disorder under Diagnostic Code 5262.

The Board would also point out that the evidence cited above has consistently failed to show any indication of ankylosis, which is evaluated under Diagnostic Code 5256.

The remaining question for the Board is whether separate compensable evaluations are warranted for arthritis and instability.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation, while moderate recurrent subluxation or lateral instability of the knee warrants a 20 percent evaluation.  A 30 percent evaluation is in order in cases of severe recurrent subluxation or lateral instability.  Notably, the United States Court of Appeals for Veterans Claims (Court) has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain, do not apply in conjunction with Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board is aware that the Veteran testified as to giving out, particularly with the left knee, during his July 2009 hearing.  The Board does not dispute that the Veteran is capable of observing such knee symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Also, the Veteran has reported wearing bilateral knee braces, most recently during his July 2009 VA examination.  The key question for the Board, however, is whether the evidence of record, taken as a whole, indicates sufficient recurrent subluxation or lateral instability to support a separate compensable evaluation for one or both knees.  Here, the Veteran's VA examination reports have consistently shown that he has had no objective evidence of instability whatsoever.  Given this total dearth of findings upon objective examination, the Board is unable to reach the conclusion that there is, overall, slight recurrent subluxation or lateral instability of either knee.  Accordingly, there is no basis for separate evaluations on account of such symptomatology.

In summary, the evidence of record does not support entitlement to a schedular evaluation in excess of 30 percent for the left knee disability, or a schedular evaluation in excess of 20 percent for the right knee disability, and the claims for those benefits must be denied.  See 38 C.F.R. §§ 4.3, 4.7.

IV.  Erosive duodenitis

In this case, the Veteran's erosive duodenitis has been evaluated at the 10 percent rate since August 1989, with the current claim received in July 2005.

The applicable diagnostic code is 38 C.F.R. § 4.114, Diagnostic Code 7346, applied by analogy.  See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

In the present case, the Board has reviewed and considered the relevant evidence of record, including VA orthopedic examination reports from November 2005, February 2007, and September 2010; private and VA treatment records; and the Veteran's own lay statements and testimony.  By far, the most significant symptoms were noted in the September 2010 VA examination report.  These symptoms included incapacitation four or more times per year for two days, daily gnawing or burning pain between one and two hours, black tarry stools occurring two to four times per month and lasting for one or two days, nausea several times daily, vomiting and diarrhea less than weekly, and regurgitation.  The disability itself was described as moderate, with symptoms much less frequent when dietary restrictions had been followed and with periods of incapacitation mainly due to eating food that the Veteran had been asked to avoid.  As to effects on daily activities, the only ones noted were mild effects with toileting and moderate effects with feeding.

As to anemia, the Veteran was found to have mild to chronic anemia in September 2005, and anemia was noted in private records from March and May of 2007.  However, this was noted to be "[s]uspicious for bone marrow problem," rather than attributable to an upper gastrointestinal problem, in May 2007.  Moreover, the Veteran's September 2010 VA examination report is negative for anemia.  Overall, the Board does not find that a higher evaluation is warranted on the basis of anemia.

In summary, the Board notes that the Veteran's disability has been shown to be no more than moderate, with evidence of regurgitation but with no symptoms, other than gnawing or burning pain, shown to be occurring on a daily basis.  The September 2010 VA examiner clarified that, to the extent that the Veteran has had incapacitation due to this disability, it has been on those occasions when he has eaten food that he has been told to avoid.  In short, the evidence does not support an evaluation in excess of 10 percent for erosive duodenitis, and the claim for that benefit must be denied.  See 38 C.F.R. §§ 4.3, 4.7.

V.  Further rating considerations

With regard to each of the cited service-connected disabilities, the Board finds that there is no basis for a "staged" rating pursuant to Hart.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability ratings.

Moreover, the Veteran has submitted no evidence showing that these disorders have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these disorders have necessitated frequent periods of hospitalization during the pendency of this appeal.  The Veteran's peptic ulcer disease was listed in an August 2006 private examination report, but this report largely addressed treatment for cardiovascular problems.  Overall, the Board is satisfied that the manifestations and disabling effects of the disabilities are fully contemplated by the assigned disability evaluations.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board finds no basis for such action in this case, however; the Veteran confirmed during his November 2009 remand that he was retired from work and has not otherwise suggested that the disabilities on appeal have rendered him unable to secure or follow a substantially gainful occupation.


ORDER

Entitlement to an increased evaluation for residuals of a left knee injury, with degenerative joint disease, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a right knee injury, with degenerative joint disease, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for erosive duodenitis, currently evaluated as 10 percent disabling, is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


